DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment filed March 16, 2021.  Claims 1, 4, and 11 are amended.  Claims 1 – 20 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 4 and 11 are objected to because of the following informalities:  Claims 4 and 11 are identified as “Currently Amended”, however, the claims were amended in the previous amendment dated February 24, 2020; thus, the claims should be identified as “Previously Presented”.  Each amendment document that includes a change to an existing claim, including the deletion of an existing claim, or submission of a new claim, must include a complete listing of all claims ever presented (including previously canceled and non-entered claims) in the application. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. The listing will serve to replace all prior versions of the claims in the application. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn – currently amended) is also acceptable for a withdrawn claim that is being currently amended. See .  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1
Claims 1 – 10 are drawn to a method and Claims 11 – 20 are drawn to a  non-transitory computer readable medium which are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 1 and 11 recite forwarding a plurality of key subject data, the plurality of key subject data being respectively associated with each of the plurality of subjects, the key subject data including a narrative and an image; polling each of the plurality of physician investigators regarding each subject of a plurality of subjects, wherein the plurality of physician investigators are each an expert in a topic of the clinical trial; aggregating responses of the plurality of physician investigators for each subject; analyze aggregated response and modify the key subject data to either release a subject of the plurality of subjects or assign the subject of the plurality of subjects to an arm of the clinical trial, wherein assigning-the subject to a randomized arm of the clinical trial in response to the analyzed aggregated responses exceeding a predetermined minimum value of responses for a randomized arm of the clinical trial and to assign the subject to a non-randomized arm of the clinical trial in response to the analyzed aggregated responses failing to exceed the predetermined minimum value of responses for the clinical trial; and managing an enrollment process of a subject of the plurality of subjects in response to the subject having an aggregate of responses for the clinical trial that exceeds a predetermined minimum value of responses for the clinical trial.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a plurality of physicians and subjects for a clinical trial. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application.  The claims are abstract but for the inclusion of the additional elements including a “clinical trial management system”, “a computer system having a processor communicatively coupled to a database via a network, the computer system implementing instructions to perform the steps”, ‘establishing an encrypted link in the computer system”, “accessing the database”, “the computer system”, “non-transitory computer-readable storage medium having computer-readable instructions stored therein for enrollment selection of subjects for a clinical trial, which when executed by one or more processors cause the processors to perform the method steps” are additional elements that are recited at a high level of generality (e.g., the “non-transitory computer-readable storage medium having computer-readable instructions stored therein for enrollment selection of subjects for a clinical trial, which when executed by one or more processors cause the processors to perform the method steps” is no more than a statement that said instructions are executed) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “non-transitory computer-readable storage medium having 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed computer system is a generic component that is configured to perform activities that are well-understood, routine, and conventional activities previously known to any industry. Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea (see: MPEP, 2106.05(d)). 
The published specification supports this conclusion as follows:
[0046] FIG. 6 is a block diagram of a computer network 12 in which the computer program 10 may be implemented. As shown in FIG. 6, the computer network 12 includes, for example, a workstation 14, and 16 that each include a processor 18, a database 20, and a network 22. The network 22 is configured to provide a communication path for each device of the network 22 to communicate with the other devices. Additionally, the computer network 22 may be the Internet, a public switched telephone network, a local area network, private wide area network, wireless network, and the like communication channels.
[0049] Although FIG. 6 depicts a computer network, it is to be understood that the various aspects are not limited to operation within a computer network, but rather, the some or all of the aspects may be practiced in any suitable electronic device. Accordingly, the computer network depicted in FIG. 6 is for illustrative purposes only and thus is not meant to limit the various aspects in any respect.
[0051] The invention may be implemented in any type of computing devices, such as, e.g., a desktop computer, personal computer, a laptop/mobile computer, a personal data assistant (PDA), a mobile phone, a tablet computer, cloud computing device, and the like, with wired/wireless communications capabilities via the communication channels. In an aspect, the invention may be web-based. For example, a server may operate a web application to allow the invention to operate in conjunction with a database. The web application may be hosted in a browser-controlled environment (e.g., a Java applet and/or the like), coded in a browser-supported language (e.g., JavaScript combined with a browser-rendered markup language (e.g., Hyper Text Markup Language (HTML) and/or the like)) and/or the like such that any computer running a common web browser (e.g., Internet ExplorerTM, Firefox™, Chrome™, Safari™ or the like) may render the application executable. A web-based service may be more beneficial due to the ubiquity of web browsers and the convenience of using a web browser as a client (i.e., thin client). 
[0052] In an aspect, the invention may be implemented in any type of mobile smartphones that are operated by any type of advanced mobile data processing and communication operating system, such as, e.g., an Apple™ iOS™ operating system, a Google™ Android™ operating system, a RIMTM BlackberryTM operating system, a Nokia™ Symbian™ operating system, a MicrosoftTM Windows Mobile™ operating system, a MicrosoftTMWindows Phone™ operating system, a Linux™ operating system or the like.
[0053] Further in accordance with various aspects of the invention, the methods described herein are intended for operation with dedicated hardware implementations including, but not limited to, PCs, PDAs, semiconductors, application specific integrated circuits (ASIC), programmable logic arrays, cloud computing devices, and other hardware devices constructed to implement the methods described herein. 
Further, the additional element of being computerized to perform functions/steps amounts to no more than mere instructions to apply the exception using generic computer component(s). Mere instructions to apply an exception using generic computer component(s) cannot provide an inventive concept (see: MPEP, 2106.05(f)). 
Viewing the limitations as an ordered combination, the claim simply instructs the additional element(s) to implement the concept as described in the identification of abstract idea above, with routine, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 


Claim Rejections - 35 USC § 103
The rejection of Claims 1 – 5, 7 – 15, and 18 – 20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stoodley et al., herein after Stoodley (U.S. Publication Number 2004/0078236 A1) in view of Koren et al., herein after Koren (U.S. Publication Number 2013/0238354 A1) further in view of Hasey et al., herein after Hasey (U.S. Patent Number 8,655,817 B2) are withdrawn based upon the amendment submitted March 16, 2021.
The rejection of Claims 6 and 16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stoodley et al., herein after Stoodley (U.S. Publication Number 2004/0078236 A1) in view of Koren et al., herein after Koren (U.S. Publication Number 2013/0238354 A1) further in view of Hasey et al., herein after Hasey (U.S. Patent Number 8,655,817 B2) further in view of Arney et al., herein after Arney (U.S. Publication Number 2003/0158752 A1) are withdrawn based upon the amendment submitted March 16, 2021.


Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Claim Rejections - 35 USC § 101
The Applicant argues the claims are directed to use with a particular machine and are significantly more.  The Examiner respectfully disagrees. The Applicant’s specification states “The invention may be implemented in any type of computing devices, such as, e.g., a desktop computer, personal computer, a laptop/mobile computer, a personal data assistant (PDA), a mobile phone, a tablet computer, cloud computing device, and the like, with wired/wireless communications capabilities via the communication channels. In an aspect, the invention may be web-based. For example, a server may operate a web application to allow the invention to operate in conjunction with a database. The web application may be hosted in a browser-controlled environment (e.g., a Java applet and/or the like), coded in a browser-supported language (e.g., JavaScript combined with a browser-rendered markup language (e.g., Hyper Text Markup Language (HTML) and/or the like)) and/or the like such that any computer running a common web browser (e.g., Internet ExplorerTM, Firefox™, Chrome™, Safari™ or the like) may render the application executable. A web-based service may be more beneficial due to the ubiquity of web browsers and the convenience of using a web browser as a client (i.e., thin client). Further, with inherent support for cross-platform compatibility, the web application may be maintained and 

The Applicant argues the claims are directed to an improved user interface for computing devices for presenting subject data to expert physician investigators and are not directed to an abstract idea, citing Core Wireless.  The Examiner respectfully disagrees.  The invention in Core Wireless “identifies as problematic the conventional user interfaces in which “a user may need to scroll around and switch views many times to find the right data/functionality.”” The solution provided by the invention was claimed to require “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed. The claim further requires the application summary window list a limited set of data, “each of 

Claim Rejections - 35 USC § 103
The 35 USC 103 rejections were withdrawn based on the amendment submitted March 16, 2021.  In particular, the limitation “wherein the computer system is further configured to assigning the subject to a randomized arm of the clinical trial in response to the analyzed aggregated response exceeding a predetermined minimum value of responses for a randomized arm of the clinical trial and the computer system being configured to assign the subject to a non-randomized arm of the clinical trial in response to the analyzed aggregated responses failing to exceed the predetermined minimum value of responses for the clinical trial”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626